___________

                                     No. 95-3414
                                     ___________

Larry E. Yowell,                          *
                                          *
            Appellant,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Jerry P. Combs; Andy Dalton;              *
Jay Henges; John Powell;                  *
Jerry J. Presley; David                   *
Hurlbut,                                  *
                                          *
            Appellees.                    *
                                     ___________

                      Submitted:     March 15, 1996

                            Filed:   July 17, 1996
                                     ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                               ___________

BEAM, Circuit Judge.


      Larry Yowell brought this 42 U.S.C. § 1983 action against Missouri
Department of Conservation officials.          He alleged they violated his civil
rights by demoting him and transferring him without a hearing.                      The
district court1 granted summary judgment to the officials based upon
qualified immunity.    We affirm.


I.   BACKGROUND


      In   1972,   Yowell   began    working    for   the   Missouri   Department    of
Conservation (the Department) as a county agent.            He held various positions
within the Department over the next twenty-one years of employment.                  In
1987, he was promoted to Regional Supervisor of the




      1
     The Honorable Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri.
North Central Region.            By 1993, however, Yowell's superiors had become
unhappy     with       his   performance.   Consequently,   they   demoted   him   and
transferred him to another position, in another county.                At the time,
Yowell had no employment contract, written or oral, that specified other
than an "at-will" arrangement.


      To protest his demotion and transfer, Yowell appealed to the Missouri
Conservation Commission.          The Commission unanimously approved the demotion
decision.       Yowell then resigned his position with the Department.       He later
tried to withdraw his resignation, but his attempt was denied by the
director of the Department.           Yowell now characterizes his resignation as
                   2
a termination.


      Yowell then filed this section 1983 action alleging the officials
violated his civil rights in failing to give him a hearing before demoting
and transferring him.          The district court granted summary judgment for the
officials finding qualified immunity shielded them from suit.            On appeal,
Yowell contends the officials are not entitled to qualified immunity
because his right to continued employment with the Department was so
clearly established at the time of his demotion that the officials must
reasonably have known that their actions violated that right.
II.   DISCUSSION


      Summary judgment is proper only when no genuine issue of material
fact is present and judgment should be awarded to the movant as a matter
of law.   Commercial Union Ins. Co. v. Schmidt, 967 F.2d 270, 271 (8th Cir.
1992).      We review the entry of summary judgment de novo, giving the
nonmoving party the benefit of every inference drawn from the evidence.
Reich v. ConAgra, Inc., 987 F.2d 1357, 1359 (8th Cir. 1993).           The district
court's decision to




            2
        For purposes of our analysis, we will treat Yowell's
resignation as a termination.

                                            -2-
grant qualified immunity is an issue of law which we review de novo.            White
v. Holmes, 21 F.3d 277, 279 (8th Cir. 1994).           Applying these standards, we
find no error in the district court's grant of summary judgment for the
officials.


        Qualified immunity shields government officials from suit unless
their conduct violated a clearly established constitutional or statutory
right       of   which   a   reasonable   person   would   have   known.3   Harlow   v.
Fitzgerald, 457 U.S. 800, 818 (1982); Reece v. Groose, 60 F.3d 487, 491
(8th Cir. 1995).         This court has established a three-pronged inquiry to be
made when defendants allege they are protected by qualified immunity:                (1)
whether the plaintiff has asserted a violation of a constitutional or
statutory right; (2) if so, whether that right was clearly established at
the time of the violation; and (3) whether, given the facts most favorable
to the plaintiff, there are no genuine issues of material fact as to
whether a reasonable official would have known that the alleged action
indeed violated that right.         Foulks v. Cole County, Mo., 991 F.2d 454, 456
(8th Cir. 1993).


        We must first determine whether Yowell had a right to continued
employment with the Department at the time of his demotion so as to require
a hearing.         We hold that he did not.4        Under his employment contract,
Yowell was an at-will employee.            As an at-will employee, he had no right
to continued employment with the Department.                See Johnson v. McDonnell
Douglas Corp., 745 S.W.2d 661, 663 (Mo. 1988) (absent valid employment
contract to the




        3
       At all times relevant to this action, the defendants were
acting in their official capacity, within the scope of their
employment.
        4
       In so holding, we recognize that our analysis differs from
that of the district court. We may, however, affirm the district
court on any grounds supported by the record. See, e.g., Monterey
Dev. Corp. v. Lawyer's Title Ins. Corp., 4 F.3d 605, 608 (8th Cir.
1993).

                                            -3-
contrary, at-will employee could be discharged for cause or without cause);
Cole v. Conservation Comm'n, 884 S.W.2d 18, 20-21 (Mo. Ct. App. 1994)
(despite claims that state constitution, statutes and employment manual
created right to continued public employment, conservation agent remained
at-will employee).                 Indeed, as an at-will employee, Yowell could be
terminated at any time, for any reason, with or without a hearing.                      Cole,
884 S.W.2d at 20.


       To avoid this result, Yowell must show that his at-will status was
altered         by   contract,      a   state   constitutional      provision,    statute,   or
regulation.          Johnson, 745 S.W.2d at 663.        Under Missouri law, an employer's
offer to modify an employee's at-will status must be clear and definite.
Id. at 662.            Yowell has pointed to no such offer.           Furthermore, although
Yowell cites numerous other sources in support of his claim that his at-
will employment status was altered, we have reviewed these sources and find
they       do    not    support      his   claim.      For   example,   neither     Missouri's
Constitution           nor   its    statutes    restricted    the    Department's    right   to
terminate Yowell.5           The intra-departmental policies on which Yowell relies,
though they provide a five-step process for disciplinary actions, make it
clear that "just cause" is not required for employment terminations and
offer Yowell no increased protection.                  Additionally, Yowell's twenty-one
years of employment with the Department are not sufficient to alter his at-
will employee status.              Yowell remained employed by the Department, at the
Department's will.




       5
      Yowell claims, inter alia, that his certification as a peace
officer altered his employment status from that of an at-will
employee.    See, e.g., Mo. Rev. Stat. § 590.500.     We disagree.
Section 590.500 provides that, within 48 hours of termination, a
peace officer may have a meeting with the employer regarding the
termination, upon written request of the employee. Yowell made no
such request here. Furthermore, the mere provision for a hearing
does not create a right to continued employment. See, e.g., Stow
v. Cochran, 819 F.2d 864, 866-67 (8th Cir. 1987) (grievance
procedure which does not establish grounds upon which termination
must be based does not create interest in employment).

                                                 -4-
       What occurred here was simple.      Yowell was demoted and transferred
because of his poor work performance.       The Department neither owed, nor
gave Yowell a hearing prior to its action.     Yowell chose to resign instead
of continuing to work in the new position.        He cannot now successfully
argue that he was anything more than an at-will employee, simply because
he is unhappy with his resignation decision.       Therefore, because Yowell
failed to allege the violation of a constitutional or statutory right, the
district court correctly found these officials were entitled to summary
judgment.


       Yowell further argues the district court erred in dismissing his
section 1983 action prior to the completion of discovery.       This claim is
meritless, however, as the above discussion illustrates.       Because Yowell
failed to allege a violation of a constitutional or statutory right, the
officials were entitled to summary judgment before discovery commenced.
See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985); Harlow, 457 U.S. at 818.



III.   CONCLUSION


       Finding no error in the district court's grant of summary judgment
in favor of the Department officials, we affirm the judgment of the
district court.


       A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -5-